[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________                 FILED
                                                            U.S. COURT OF APPEALS
                                  No. 09-15656                ELEVENTH CIRCUIT
                                                                 AUGUST 16, 2010
                              Non-Argument Calendar
                                                                   JOHN LEY
                            ________________________
                                                                    CLERK

                    D. C. Docket No. 09-00527-CV-2-MEF-SRW

KENNETH GENE WALL,


                                                                Plaintiff-Appellant,

                                         versus

ANITA DENISE WALL,
a.k.a. Anita Denise Griffith,
JOHN B. BUSH, in his individual
and official capacities,
SIBLEY G. REYNOLDS, in his
individual and official capacities,
CAROL "FAIN" BUSH,
PAUL HIEBEL,
in his individual and official capacities,


                                                             Defendants-Appellees.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Alabama
                           _________________________
                                 (August 16, 2010)
Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Kenneth Wall appeals pro se the denial of his motion to alter or amend the

judgment that dismissed his complaint that he was denied a fair divorce hearing

because of a conspiracy between his former wife, Anita Wall, Judges John Bush

and Sibley Reynolds, court reporter Carol Bush, and Family Court Referee Paul

Hiebel. 42 U.S.C. §§ 1983, 1985. Wall moved to alter or amend on the ground

that he had not received a copy of the report and recommendation of the magistrate

judge that the district court had adopted. The district court denied Wall’s motion,

and we affirm.

      The district court did not abuse its discretion by denying Wall’s motion to

alter or amend. The magistrate judge directed the clerk to serve Wall a copy of the

report and recommendation, see Fed. R. Civ. P. 72(b)(1), and that “service [was]

complete upon mailing,” Fed. R. Civ. P. 5(b)(2)(C). There is a presumption that an

item mailed has been received, Barnett v. Okeechobee Hosp., 283 F.3d 1232, 1239

(11th Cir. 2002), and Wall failed to submit sufficient evidence to rebut that

presumption. Although Wall alleged that he did not receive the report and

recommendation, he offered nothing more than his bare assertion to overcome the

presumption. See id. at 1241. The clerk mailed the report and recommendation to



                                          2
the address provided by Wall, and the report was not returned as undeliverable by

postal officials. Wall also had received documents mailed previously to that same

address. Wall also failed to explain what objections, if any, he would have filed

had he received the report earlier, nor has Wall offered any explanation on appeal.

      We AFFIRM the denial of Wall’s motion to alter or amend.




                                          3